Citation Nr: 0304447	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  98-06 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for post traumatic lumbar strain with sprain and 
scoliosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION


The veteran served on active duty from July 1968 to February 
1980.    

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California, (the RO) which denied entitlement to an 
increased rating for the service-connected lumbar strain.     

In a November 1980 rating decision, service connection was 
granted for post traumatic lumbar strain with sprain and 
functional limitations and a 10 percent evaluation was 
assigned from March 1, 1980.  An October 1996 rating decision 
assigned a 20 percent evaluation effective October 8, 1996.   

In November 2002, the veteran testified before the 
undersigned Board Member at a personal hearing at the RO.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.


FINDING OF FACT

The service-connected post traumatic lumbar strain with 
sprain and scoliosis is principally manifested by complaints 
of pain and moderate limitation of motion.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent post traumatic lumbar strain with sprain and 
scoliosis have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5295 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran was afforded VA examinations in February 1998,  
November 1999, and September 2001.  Pertinent VA treatment 
records were obtained.  The veteran and his representative 
have been provided with a statement of the case and 
supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
by the appellant to prevail on the claim.  In a February 2002 
letter, the RO notified the veteran of the evidence that was 
considered and of the evidence needed to substantiate his 
claim.  The RO offered to assist him in obtaining any 
relevant evidence.  This letter gave notice of what evidence 
the veteran needed to submit and what evidence VA would try 
to obtain.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  The veteran was 
given the opportunity to testify before the Board in November 
2002.  The VA notified the veteran and the veteran's 
representative of the information and any medical or lay 
evidence, not previously submitted, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2002).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2002).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2002).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  The joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and non 
weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2002).  

Under Diagnostic Code 5295, lumbosacral strain, a zero 
percent evaluation is assigned for slight subjective symptoms 
only.  A 10 percent rating is assigned when there is 
characteristic pain on motion.  A 20 percent rating is 
assigned where there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned for 
severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002). 

Under the provisions of Diagnostic Code 5292, limitation of 
motion of the lumbar spine, a 10 percent evaluation is 
warranted for slight limitation of motion, a 20 percent 
evaluation is assigned for moderate limitation of motion, and 
a 40 percent evaluation is assigned for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Factual background

A June 1997 VA treatment record notes that the veteran had an 
acute exacerbation of low back pain.  Examination revealed 
palpable muscle spasm in the high lumbar and low thoracic 
muscles.  

The February 1998 VA examination report indicates that the 
veteran reported having low back pain which was worse with 
lifting and with prolonged standing, sitting or ambulating.  
The veteran also reported having low back pain that radiated 
to both lower extremities.  The examiner noted that the 
veteran's medical history was significant for hypertension, 
angina, and a stroke two years prior which affected his right 
upper and lower extremity.  

Examination revealed that the veteran has 4/5 global weakness 
secondary to  his prior stroke.  Examination revealed that 
range of motion of the lumbar spine was forward flexion to 60 
degrees, extension to 10 degrees, and lateral bending to 20 
degrees.   Lateral rotation was to 25 degrees.  The examiner 
noted that the veteran had pain and instability on forward 
flexion and extension and mild incoordination with gait.  
Motor examination was 5/5.  The diagnosis was degenerative 
changes of the lumbar spine with mechanical low back pain and 
levoscoliosis.  The examiner indicated that the veteran's 
degenerative back was likely the source of all of his pain.  
The examiner further stated that the veteran's weakness 
presented a confusing picture and was likely secondary to his 
prior stroke.  The examiner noted that the weakness appeared 
to be mild and should not give the veteran functional loss 
but the veteran had functional deficits secondary to his pain 
and motor skills.  The examiner further stated that the 
veteran would not be able to continue his activities of daily 
living and his employment secondary to the pain.  The 
examiner indicated that this was supported by the fact that 
the veteran had missed multiple days at work.  

A November 1999 VA examination report indicates that the 
veteran reported having recurrent low back pain which was 
positional.  His intensity of pain was approximately 2/10 for 
which he took non-steroidal drugs as needed.  The veteran 
stated that he had numbness in both feet and cramping once a 
week in his low back.  Examination revealed that forward 
flexion was to 60 degrees, extension was to 10 degrees, 
lateral bending was to 15 degrees, and rotation was to 45 
degrees.  The veteran had a weak 4/5 extensor hallucis 
longus, tibialis anterior, and tibialis posterior on the 
right.  The remainder of the physical examination was normal.  
Light touch and pinprick were intact from L1 to S1.  There 
was a negative straight leg raise and no paraspinal muscle 
atrophy or spasm.  The veteran had a short shuffling gait and 
he used a cane.  X-ray examination revealed levoscoliosis 
with an apex of L2 and mild L5-S1, L3-4, and L4-5 
degenerative disc disease.  The diagnosis was lumbar 
levoscoliosis  with degenerative disk disease and mechanical 
radicular low back pain in the L5 distribution.  

A September 2001 VA neurological examination report reveals 
that the veteran reported that his back pain was made worse 
by cold weather and by "moving wrong."  The pain was 
reduced with Ibuprofen and Robaxin.  He had associated 
weakness in both legs.  It was noted that the veteran had a 
stroke in October 1996.  The veteran had weakness in the 
right arm and right leg due to a stroke in 1996.  It was 
noted that the veteran lived with his spouse.  He enjoyed 
volunteering at the VA facility on the day treatment service.  
The veteran performed all personal grooming including 
showers.  The veteran helped with household chores such as 
emptying wastebaskets.  Motor examination was 5/5.  Sensation 
was intact to light touch, pinprick, temperature, and 
vibration throughout the upper and lower extremities.  It was 
noted that the veteran brought a single prong cane to the 
ambulation.  The examiner noted that the cane was not 
required for ambulation.  The examiner indicated that range 
of motion examination was extremely inconsistent and the 
examination was unreliable.  The veteran was able to extend 
to 20 degrees, forward flex to 40 degrees, lateral bend to 30 
degrees, and rotate to 45 degrees.  There was no paralumbar 
muscle spasm.  The examiner stated that the DeLuca issue 
[degree of functional loss] could not be determined since the 
range of motion was extremely inconsistent and unreliable.  
X-ray examination of the lumbar since revealed spondylosis, 
degenerative disc disease of L4-5 and L5-S1 and alteration of 
alignment consistent with skeletal muscle spasm.  The 
impression was status post left hemispheric stroke with 
residual decreased right-sided reflexes and hemiparesis and 
post traumatic lumbar strain/sprain and scoliosis, 
degenerative disc disease at L4-L5, L5-S1, and spondylosis.  

The examiner indicated that the veteran reported having back 
pain starting in 1977 in service.  The examiner stated that 
today, the veteran had minimal findings on examination.  He 
did not have reflex asymmetry or specific changes to suggest 
the lumbar spine was the cause of his complaints.  The 
examiner stated that the veteran appeared to have residuals 
of a stroke which occurred in 1996 and that there was strong 
evidence documented in the medical records that the onset of 
back complaints did not begin in 1977.  The examiner noted 
that the veteran was working as a custodian which would 
require considerable bending and lifting after military 
discharge.  

Based on the above discussion, the review of medical records, 
the history given by the veteran, the diagnostic test 
results, and the examination findings today, the examiner 
concluded that the current neurological findings and weakness 
in the veteran's lower extremities were due to the residuals 
of the stroke in October 1996 rather than the lumbar spine 
disability.  The examiner indicated that the reasons for this 
conclusions were that the veteran's functioning changed after 
the stroke of 1996 and not the incident of 1977; the 
veteran's right arm and leg involvement was consistent with 
cerebral and not lumbar spine process as exemplified by the 
veteran's neurological examination, and there were no 
significant changes on the lumbosacral spine X-ray 
examination to explain the motor deficits.  

The examiner stated that the veteran had minimal objective 
findings.  He was able to lift up to 50 pounds occasionally 
and lift 20-25 pounds frequently.  The veteran was able to 
stand and walk for 6 hours out of an 8 hour work day.  The 
examiner indicated that although the veteran brought a cane 
to the evaluation, it did not appear necessary for 
ambulation; the veteran was observed to move better without 
the device.  The examiner indicated that the report was based 
upon formal physical examination, formal testing, and careful 
observation of the veteran's spontaneous actions during the 
contact period.  

A December 2001 Magnetic Resonance Imaging (MRI) of the 
lumbar spine indicates that there had been no significant 
change compared to the 1997 results.  Rotary levoscoliosis of 
the lumbar spine was present and there was minimal disc 
bulging and facet degenerative disease at L3-4, L4-5, and L5-
S1 without spinal canal, lateral recess or foraminal 
stenosis.  

A December 2001 VA treatment record notes that the veteran 
had a history of chronic low back pain and a cerebral 
vascular accident in 1996 with residual right hemiparesis.  
The veteran reported that his low back pain was localized to 
the lower lumbar area with no notable radiation to either 
leg.  It was noted that rest made the pain better.  The 
physician stated that the low back pain should respond to 
therapy.   

A January 2002 VA treatment record notes that the veteran 
reported that he exercised consistently at the wellness 
center; he exercised three times a week for 30 minutes on a 
treadmill, bicycle, and weight machines.  It was noted that 
the veteran did aerobic exercise for periods of 5 minutes and 
then he took a short break due to shortness of breath.  

VA treatment record indicate that the veteran underwent 
kinesitherapy which involved general conditioning, exercises 
and wellness program, in December 2001, January 2002, and 
February 2002.   

VA treatment records dated in February 2002, April 2002, May 
2002, and June 2002 indicate that the veteran's chronic low 
back pain was controlled.  

At the hearing before the Board in November 2002, the veteran 
stated that he used a TENS unit for his back pain.  He stated 
that he had muscles spasms every ten minutes and that he took 
pain medication every day.  The veteran also indicated that 
he had pain that radiated from his back down his legs.  

Analysis

In applying the law to the existing facts, the Board finds 
the evidence of record does not demonstrate the requisite 
objective manifestations for a disability evaluation in 
excess of 20 percent for the post traumatic lumbar strain 
with sprain and scoliosis under Diagnostic Code 5292.

The medical evidence of record does not demonstrate severe 
limitation of motion of the lumbar spine.  As discussed in 
detail above, the veteran underwent VA examinations in 
February 1998, November 1999, and September 2001.  The VA 
examination reports show that forward flexion of the lumbar 
spine ranged from 40 to 60 degrees; extension ranged from 10 
to 20 degrees; lateral flexion ranged from 15 to 30 degrees; 
and rotation ranged from 25 to 45 degrees.  There is no 
evidence of severe limitation of motion of the lumbar spine.  
When all of the evidence of record is considered, the 
limitation of motion of the lumbar spine is moderate.  Thus, 
a disability evaluation in excess of 20 percent for the 
lumbar spine disability under Diagnostic Code 5292 is not 
warranted.   

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for service-connected lumbar spine disability.  
See also DeLuca v. Brown, 8 Vet. App. at 206.  

The Board finds that there is no additional disability due to 
functional loss due to pain under 38 C.F.R. § 4.40.  The 
medical evidence does not demonstrate additional loss of 
motion due to pain which is indicative of a higher rating.  
The medical evidence shows that the veteran experiences 
painful motion due to the service-connected lumbar spine 
disability.  However, the 20 percent disability evaluation 
under Diagnostic Code 5292 contemplates the limitation of 
motion due to pain.  Pain was considered during the range of 
motion testing.  For instance, the February 1998 VA 
examination report notes that the veteran experienced pain 
with flexion and extension.  The range of motion testing 
demonstrated moderate limitation of motion.  There is no 
evidence of additional loss of motion due to pain.  

The Board finds that there is no additional disability due to 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Board notes that the February 1998 VA examination report 
indicates that the veteran had functional deficits secondary 
to his pain and motor skills and such deficits were described 
as pain and instability with flexion and mild incoordination 
with gait.  The examiner indicated that the veteran would not 
be able to continue his activities of daily living and 
employment due to the pain.  However, medical evidence dated 
after February 1998 shows that the veteran only had minimal 
functional deficits due to the lumbar disability.  The 
November 1999 VA examination report indicates that the 
veteran was able to perform his activities of personal 
grooming.  The November 1999 VA examination report also 
indicates that there was no evidence of atrophy or muscle 
spasm.  Significantly, the September 2001 VA neurological 
examination report indicates that the veteran had minimal 
findings pertinent to the lumbar spine disability upon 
examination.  The examiner indicated that the veteran did not 
have reflex asymmetry or specific changes to suggest that the 
lumbar spine was the cause of the veteran's complaints.  The 
VA neurologist indicated that the veteran had weakness in the 
right arm and leg due to a stroke in 1996.  The Board notes 
that service connection is not in effect for residuals of a 
stroke.  The VA neurologist noted that the veteran's 
functioning changed after the stroke of 1996 and that the 
right arm and leg involvement was consistent with the 
cerebral and not lumbar spine process.  The VA neurologist 
also stated that there were no significant changes on the 
lumbosacral spine X-ray examination to explain the motor 
deficits.  The February 1998 VA examination report indicates 
that the veteran had 4/5 global weakness secondary to the 
stroke.  

Regarding the veteran's current functioning, the VA 
neurologist who conducted the September 2001 VA examination 
stated that the veteran was able to lift up to 50 pounds 
occasionally and lift 20-25 pounds frequently.  The veteran 
was able to stand and walk for 6 hours of an 8 hour work day.  
The VA neurologist indicated that although the veteran 
brought a cane to the evaluation, it did not appear necessary 
for ambulation; the veteran was observed to move better 
without the device.  VA treatment records dated in January 
2002 indicate that the veteran exercised three times a week 
for 30 minutes.  VA treatment records dated from February 
2002 to June 2002 indicate that the low back pain was 
controlled.  

Thus, the Board finds that there is no additional disability 
due to functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The assignment of a higher scheduler rating for 
motion loss based on functional loss or pain is not 
warranted.  Thus, the Board finds that the evidence of record 
establishes that the veteran's low back disability does not 
cause additional functional impairment due to pain on use so 
as to warrant the assignment of an additional disability 
rating under the provisions of 38 C.F.R. §§ 4.40 and 4.45.    

The veteran's lumbar strain may also be rated in the 
alternative under Diagnostic Code 5295, lumbosacral strain.  
In applying the law to the existing facts, the Board finds 
the evidence of record does not demonstrate the requisite 
objective manifestations for a disability evaluation in 
excess of 20 percent for the lumbar strain under Diagnostic 
Code 5295.

The medical evidence of record establishes that the veteran 
has complaints of pain in the low back and painful motion.  
There are objective findings of moderate limited motion.  
Muscle spasm was detected in June 1997.  However, since that 
date, there has been no objective findings of muscle spasm.  
There is no loss of lateral spine motion.    

There is no evidence that the veteran's low back disability 
is severe.  There is no medical evidence of severe symptoms 
due to the service-connected lumbar strain.  There is no 
medical evidence of listing of the whole spine to the 
opposite side with positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space or abnormal mobility with 
forced motion.  There was no evidence of listing of the spine 
upon VA examination.  The medical evidence shows that forward 
flexion was limited, but there is no evidence of marked 
limitation of forward bending.  Forward flexion was only 
limited to 40 to 60 degrees.  The veteran has lateral 
movement to 15 to 30 degrees.  There is no evidence of 
abnormal mobility on forced motion.  The February 1998 VA 
examination report indicates that the veteran had some mild 
incoordination with gait.  The November 1999 VA examination 
report notes that the veteran had a short shuffling gait.  
However, the September 2001 VA examination report notes that 
although the veteran used a cane for ambulation, he was 
observed to move better without the device.  Consequently, 
the Board finds that a disability evaluation in excess of 20 
percent is not warranted under Diagnostic Code 5295.  

The medical evidence of record shows that the veteran also 
has complaints of pain radiating down his leg and there is X-
ray evidence of degenerative disc disease of the lumbar 
spine.  However, probative and persuasive evidence of record 
establishes that the neurological findings in the lower 
extremities are due to the residuals of the stroke in 1996.  

The November 1999 VA examination report indicates that the 
veteran had mechanical radicular low back pain in the L5 
distribution.  However, the examiner did not consider the 
veteran's history of a stroke in 1996.  The VA examiners in 
February 1998 and September 2001 considered the veteran's 
medical history of a stroke in 1996.  The September 2001 VA 
examination report indicates that the VA neurologist 
concluded that the current neurological findings and weakness 
in the veteran's lower extremities were due to residuals of 
the stroke in October 1996 rather than the lumbar spine 
disability.  The VA neurologist indicated that the reasons 
for this conclusion were that the veteran's functioning 
changed after the stroke of 1996 and not the incident of 
1977; the veteran's right arm and leg involvement was 
consistent with cerebral and not lumbar spine process as 
exemplified by the veteran's neurological examination, and 
there were no significant changes on the lumbosacral spine X-
ray examination to explain the motor deficits.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  The Board 
finds that the VA neurologist has special knowledge in the 
field of neurology and is competent to render a medical 
opinion as to the cause of the functional loss of the 
veteran's lower extremities.  In evaluating the probative 
value of medical statements, the Board looks at factors such 
as the health care provider's knowledge and skill in 
analyzing the medical data. See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  The Board also finds the medical 
opinion by the VA neurologist to have great evidentiary 
weight because the VA neurologist examined the veteran, 
reviewed the veteran's medical records, was familiar with the 
veteran's medical history, and provided reasons and bases for 
his medical conclusions.  The Board finds the September 2001 
VA medical opinion to be more probative than the November 
1999 VA medical opinion.    

Thus, the Board finds that the probative and persuasive 
medical evidence establishes that the veteran's neurological 
findings in the lower extremities are due to the stroke in 
1996 and are not due to the lumbar disability including the 
degenerative disc disease.  Thus, the application of 
Diagnostic Code 5293, intervertebral disc disease, is not 
appropriate.

In summary, a disability evaluation in excess of 20 percent 
is not warranted for the service-connected post traumatic 
lumbar strain with sprain and scoliosis, for the reasons and 
bases described above.  The preponderance of the evidence is 
against the veteran's claim for an increased evaluation for 
post traumatic lumbar strain with sprain and scoliosis and 
the claim is denied.  



ORDER

Entitlement to a disability evaluation in excess of 20 
percent for lumbar strain is denied.


	                        
____________________________________________
	LAWRENCE SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

